DETAILED ACTION
This action is responsive to the application No. 16/394,837 filed on April 25, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/29/2021 responding to the Office action mailed on 11/09/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 6-8, 10, 11, 21-30 and newly added claim 31.

5 10 15 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

5 10 15 Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 10,707,413) in view of Assefa (US 2008/0211055).

Regarding Claim 1, Dutta (see, e.g., Fig. 8), teaches a5 10 15  semiconductor structure, comprising:
a magnetic tunneling junction (MTJ) 145 (see, e.g., col. 5, ll. 35-36);
a top electrode 150 over a top surface of the MTJ 145 (see, e.g., col. 5, l. 36);
a bottom electrode 140 below a bottom surface of the MTJ 145 (see, e.g., col. 5, l. 35);
a first dielectric layer 171 surrounding the top electrode 150 (see, e.g., col. 10, ll. 63-64);
a second dielectric layer 190 surrounding the first dielectric layer 171 and the MTJ 145, wherein the second dielectric layer 190 is in direct contact with the bottom electrode 140 (see, e.g., col. 12, ll. 7-8); and
MTJ residue 180 between the first dielectric layer 171 and the second dielectric layer 190, wherein the MTJ residue 180 is free from being in physical contact with a sidewall of the bottom electrode 140 (see, e.g., col. 11, ll. 50-52).
Dutta does not show that a bottom surface of the first dielectric 171 contacts with a top surface of the MTJ 145.
Assefa (see, e.g., Figs. 1A-1G), in similar MTJ structures to those of Dutta, on the other hand, teaches, that a bottom surface of the first dielectric 160S contacts with a top surface of the MTJ 110/130/120 to act as a hard mask resulting in a tapered MTJ feature e.g., pars. 0031-0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to have a bottom surface of the first dielectric contacting with a top surface of the MTJ in Dutta’s device, as taught by Assefa, to act as a hard mask resulting in a tapered MTJ feature profile and reduction in etching byproduct redeposition, thus, obtaining a high processing yield.

Regarding Claim 2, Dutta and Assefa teach all aspects of claim 1.  Dutta (see, e.g., Fig. 8), teaches5 10 15  that a thickness of the first dielectric layer 171 is thinner than a thickness of the second dielectric layer 190.  

Regarding Claim 3, Dutta and Assefa teach all aspects of claim 1.  Dutta (see, e.g., Fig. 8), teaches5 10 15  that a dielectric constant of the first dielectric layer 171 is greater than a dielectric constant of the second dielectric layer 190 (see, e.g., col. 10, ll. 41-49, col. 6, ll. 29-44, col. 12, ll. 14-19).  

Regarding Claim 4, Dutta and Assefa teach all aspects of claim 1.  Assefa (see, e.g., Figs. 1A-1G), teaches that a width of the top electrode 140 at the bottom surface is less than a width of the top surface of the MTJ 110/130/120.  

Regarding Claim 7, Dutta and Assefa teach all aspects of claim 1.  Assefa (see, e.g., Figs. 1A-1G), teaches that a sidewall of the first dielectric layer 160S and a sidewall of the MTJ 110/130/120 contact with the second dielectric layer 370.

Claims 1-4, 6-8, 11, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0366638) in view of Dutta (US 10,707,413).

Regarding Claim 1, Lin (see, e.g., Fig. 1I), teaches a5 10 15  semiconductor structure, comprising:
a magnetic tunneling junction (MTJ) 150 (see, e.g., par. 0027);
a top electrode 152 over a top surface of the MTJ 150 (see, e.g., par. 0031);
a bottom electrode 142 below a bottom surface of the MTJ 150 (see, e.g., par. 0026);
a first dielectric layer 156 surrounding the top electrode 152, wherein a bottom surface of the first dielectric 156 contacts with a top surface of the MTJ 150 (see, e.g., par. 0036);
a second dielectric layer 158 surrounding the first dielectric layer 156 and the MTJ 150, wherein the second dielectric layer 158 is in direct contact with the bottom electrode 142 (see, e.g., par. 0041).
Lin does not show MTJ residue between the first dielectric layer and the second dielectric layer, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode.
However, Dutta (see, e.g., Figs. 5-6), in similar MTJ structures teaches that the etching steps in the method of Lin would typically result in re-depositing residual metallic 180 between the first dielectric layer 171 and the second dielectric layer 190, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode 140.
Moreover, Dutta further teaches that, since the residual material 180 on the sidewall spacers 171 has no adverse effect on the performance of the MRAM devices, no additional IBE cleaning process is needed to remove the residual material 180 from the sidewall spacers 171 (see, e.g., col. 11, ll. 50-67, col. 12, ll. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Lin’s device, MTJ residue between the first dielectric layer and the second dielectric layer, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode, as taught by Dutta, because as a result of etching exposed dielectric and metallic surfaces, re-deposition of residual metallic and/or dielectric material is known to occur with no adverse effect on the performance of MRAM devices.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).

Regarding Claim 2, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches5 10 15  that a thickness of the first dielectric layer 156 is thinner than a thickness of the second dielectric layer 158.  

Regarding Claim 3, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches5 10 15  that a dielectric constant of the first dielectric layer 156 is greater than a dielectric constant of the second dielectric layer 158 (see, e.g., par. 0044).  

Regarding Claim 4, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches that a width of the top electrode 156 at the bottom surface is less than a width of the top surface of the MTJ 150.  

Regarding Claim 6, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches that a top surface of the second dielectric layer 158 is coplanar with a top surface of the top electrode 152.

Regarding Claim 7, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches that a sidewall of the first dielectric layer 156 and a sidewall of the MTJ 150 contact with the second dielectric layer 158.

Regarding Claim 8, Lin (see, e.g., Fig. 1I), teaches a5 10 15  semiconductor structure, comprising:
a magnetic tunneling junction (MTJ) 150, comprising a barrier layer 146 (see, e.g., pars. 0027-0028);
a top electrode 152 over a top surface of the MTJ 150, wherein the top surface of the MTJ 150 has an area greater than a bottom area of the top electrode 152 (see, e.g., Fig. 2, par. 0060);
a dielectric layer 156 surrounding the top electrode 152 (see, e.g., par. 0036);
an encapsulating layer 158 surrounding the dielectric layer 156 and the MTJ 150 (see, e.g., par. 0041); and
wherein:
146 is exposed from the dielectric layer 156.
Lin does not teach residue comprising a material of the MTJ, between the dielectric layer and the encapsulating layer5 10 15 , and at least a portion of the residue is at a level above a top surface of the tunnel barrier layer.
However, Dutta (see, e.g., Figs. 5-6), in similar MTJ structures to those of Lin, on the other hand, teaches that the etching steps in the method of Lin would typically result in re-depositing residual metallic and/or dielectric material 180 between the dielectric layer 171 and the encapsulation layer 190, and at least a portion of the residue is at a level above a top surface of the tunnel barrier layer.
Moreover, Dutta further teaches that, since the residual material 180 on the sidewall spacers 171 has no adverse effect on the performance of the MRAM devices, no additional IBE cleaning process is needed to remove the residual material 180 from the sidewall spacers 171 (see, e.g., col. 11, ll. 50-67, col. 12, ll. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Lin’s device, MTJ residue between the dielectric layer and the encapsulation layer, and at least a portion of the residue being at a level above a top surface of the tunnel barrier layer, as taught by Dutta, because as a result of etching exposed dielectric and metallic surfaces, re-deposition of residual metallic and/or dielectric material is known to occur with no adverse effect on the performance of MRAM devices.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).

Regarding Claim 11, Lin and Dutta teach all aspects of claim 8.  Lin (see, e.g., Fig. 1I), teaches5 10 15  that the encapsulating layer 158 comprises at least one of the silicon e.g., par. 0043).

Regarding Claim 21, Lin (see, e.g., Fig. 1I), teaches a5 10 15  semiconductor structure, comprising:
a metal line 136c (see, e.g., par. 0025);
a magnetic tunneling junction (MTJ) 150 above the metal line 136c and comprising a first material (see, e.g., pars. 0027-0029);
a top electrode 152 over a top surface of the MTJ 150 (see, e.g., par. 0031);
a bottom electrode 142 below a bottom surface of the MTJ 150 and above the metal line 136c;
a first dielectric layer 156 surrounding the top electrode 152 (see, e.g., par. 0036)
a second dielectric layer 158 surrounding the first dielectric layer 156, wherein a material of the first dielectric layer 156 is different from a material of the second dielectric layer 158 (see, e.g., par. 0044);
an insulation layer 164 surrounding the second dielectric layer 158 (see, e.g., par. 0052).
Lin does not teach residue comprising the first material, in a position between the first dielectric layer and the second dielectric layer5 10 15 , wherein the residue is free from being in physical contact with a sidewall of the bottom electrode.
However, Dutta (see, e.g., Figs. 5-6), in similar MTJ structures teaches that the etching steps in the method of Lin would typically result in re-depositing residual metallic 180 between the first dielectric layer 171 and the second dielectric layer 190, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode 140.
Moreover, Dutta further teaches that, since the residual material 180 on the sidewall spacers 171 has no adverse effect on the performance of the MRAM devices, no additional IBE cleaning process is needed to remove the residual material 180 from the sidewall spacers 171 (see, e.g., col. 11, ll. 50-67, col. 12, ll. 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Lin’s device, MTJ residue between the first dielectric layer and the second dielectric layer, wherein the MTJ residue is free from being in physical contact with a sidewall of the bottom electrode, as taught by Dutta, because as a result of etching exposed dielectric and metallic surfaces, re-deposition of residual metallic and/or dielectric material is known to occur with no adverse effect on the performance of MRAM devices.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).

Regarding Claim 22, Lin and Dutta teach all aspects of claim 21.  Dutta (see, e.g., Fig. 8), teaches that the 4TSMC REF: P20180537US00 residue 180 is free from being in contact with the top electrode 150.  

Regarding Claim 23, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches that the second dielectric layer 158 spaces between the insulation layer 164 and the first dielectric layer 156 and Dutta (see, e.g., Fig. 8), teaches the residue 180 between the first dielectric layer 171 and the and the second dielectric layer 190.  

Regarding Claim 24, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches that a sidewall of the MTJ 150 is free from being in contact with the first dielectric layer 156.  

Regarding Claim 25, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches that a sidewall of the MTJ 150 is in direct contact with the second dielectric layer 158.  

Regarding Claim 26, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches that a top surface of the top electrode 152 is coplanar with a top surface of the second dielectric layer 158 (see, e.g., pars. 0041-0042).
However, the claim limitation that a top surface of the first dielectric layer is coplanar with a top surface of the second dielectric layer is merely considered a change in the shape of the top surface of the second dielectric layer in Lin’s device.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the top surface of the second dielectric30 in Lin’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 27, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches a bottom electrode 142 under the MTJ 150, wherein a top surface of the 142 is in direct contact with a bottom surface of the second dielectric layer 158.  

Regarding Claim 28, Lin and Dutta teach all aspects of claim 27.  Lin (see, e.g., Fig. 1I), teaches that the first dielectric layer 156 is free from being in contact with the bottom electrode 142.  

Regarding Claim 29, Lin and Dutta teach all aspects of claim 21.  Lin (see, e.g., Fig. 1I), teaches that at least a portion of the MTJ 150 is free from being under a coverage of a vertical projection area of the first dielectric layer 156 (see, e.g., Fig. 2, par. 0060).  

Regarding Claim 30, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches, a bottom electrode 142 under the MTJ 150, wherein the second dielectric layer 158 is in direct contact with a top surface of the bottom electrode 142.

Regarding Claim 31, Lin and Dutta teach all aspects of claim 1.  Lin (see, e.g., Fig. 1I), teaches that a top surface of the first dielectric layer 156 is coplanar with a top surface of the second dielectric layer 158 (see, e.g., pars. 0041-0042)
See also the comments stated in claim 26 which are considered repeated here.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0366638) in view of Dutta (US 10,707,413), and further in view of Seto (US 2016/0072055).

Regarding Claim 10, Lin and Dutta teach all aspects of claim 8.  Lin does not teach that the dielectric layer 156 comprises at least one of the tantalum oxide, titanium oxide, aluminum oxide, hafnium oxide, and zirconium oxide.
Lin discloses the claimed invention except for the use of SiN instead of aluminum oxide for the dielectric layer.  Seto (see, e.g., Fig. 1, par. 0024), on the other hand teaches that aluminum oxide and SiN are equivalent materials known in the art.  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute aluminum oxide for SiN since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 filed on 01/29/2021 have been considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814